Action for damages for personal injury caused by the negligence of the defendant. Verdict and judgment for the plaintiff and appeal by the defendant upon exceptions noted in the record. *Page 877 
The plaintiff alleged that while in the act of descending from the platform of one of the defendant's cars her foot was caught by a piece of tin or sheet iron which extended along the top and edge of the platform and that she was thereby thrown to the ground and injured. She alleged also that the proximate cause of her injury was the negligence of the defendant in allowing the piece of metal to cup and project above the surface of the platform to which it was attached and in allowing the platform to become worn and unsafe.
During the trial the defendant entered of record several exceptions; but we have not discovered in any of them sufficient ground for a new trial. The case seems to have been determined in accordance with recognized principles of law. No prejudicial error having been shown, the judgment will not be disturbed.
No error.